Pur Curiam.
Tlie record before us consists of a state of demand, transcript of short-hand notes of testimony, a motion by the defendant for direction of a verdict at the close of the case, a refusal and the charge of the judge, all in a District Court. There is no verdict, no judgment, no state of the case agreed upon or slated, no appeal. The counsel for appellant, in his brief, says “the rule to show cause should be made absolute.” Rules to show cause in cases tried in the District Courts cannot be brought before this court by appeal.
The appeal will be dismissed: